MEMORANDUM ****
Rita Vardanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA’s”) order affirming, without opinion, an immigration judge’s (“IJ’s”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
The IJ offered specific, cogent reasons for his adverse credibility determination, noting points on which Vardanyan’s testimony was internally inconsistent and inconsistent with her asylum application. *679See Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). Because the factual discrepancies went to the heart of her asylum claim, substantial evidence supports the denial of asylum. See id.
Because Vardanyan has failed to meet the statutory requirements for asylum, she has necessarily failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). In addition, Vardanyan has failed to show that it is “more likely than not” that she will be tortured if she returns to Armenia, so that substantial evidence supports the denial of her claim to relief under the CAT. 8 C.F.R. § 208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The BIA affirmed the IJ's decision without opinion, so we review the IJ’s decision as the final agency determination. See Falcon Car*679riche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003).